            Case 2:18-mj-03320-DUTY Document 4 Filed 01/03/19 Page 1 of 14 Page ID #:202
         Case 2:18-mj-03320-DUTY *SEALED* Document 2-1 *SEALED*                                         Filed 12/17/18 Page 1of34
     •                                     Paae ID #:101
      AO 93 (Rev. 12/09) Search and Seizure Warrant (USAO COCA Rev. 0 11201 3)



                                           UNITED STATES DISTRICT COURT
                                                                          for the
                                                                Central District of California
                                                                                                                       OR IGINAL
                        In the Matter of the Search of                            )
                    (Briefly describe the prop erty to be searched                )
                     or identiJY the p erson by name and address)                 ) Case No. 18-MJ-03320
                         SUBJECT PREMISES:                                        )
                         1320 Magnolia Avenue                                     )
                        Gardena, California 90247                                 )

                               AMENDED SEARCH AND SEIZURE WARRANT
     To:       Any authorized law enforcement officer

              An application by a federal law enforcement officer or an attorney for the government requests the search
     of the following person or property located in the         Central           District of           California
     (identiJY the person or describe the property to be searched and give its location):
           See Attachment A

               The person or property to be searched, described above, is believed to conceal (identify the person or describe the
     property to be seized):
           See Attachment B


             I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
     property. Such affidavit(s) or testimony are incorporated herein by reference and attached hereto.

               YOU ARE COMMANDED to execute this warrant on or before                             14 days from the date of its issuance
                                                                                                              (not to exceed I 4 days)
           ~in the daytime 6:00 a.m. to 10 p.m.                      0 at any time in the day or night as I find reasonable cause has been
                                                                        established.

             Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
     taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
     place where the property was taken.
             The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
     inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
     on duty at the time of the return through a filing with the Clerk's Office.
                                      (name)

           0 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
     of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose pro pert)', will be
     searched or seized (check the appropriate box) 0 for             days (not to exceed 30).
                                                            0 until, the facts justifying, the later spec·




     City and state:      Los Angeles, California                                           Maria A. Audero, U.S . Magistrate Judge
                                                                                                      Printed name and title



AUSA: Joshua 0 . Mausner, (213) 894-0619
              Case 2:18-mj-03320-DUTY Document 4 Filed 01/03/19 Page 2 of 14 Page ID #:203
           Case 2:18-mj-03320-DUTY *SEALED* Document 2-1 *SEALED*                                        Filed 12/17/18 Page 2 of 34
                                             Page ID #:102
      AO 93 (Rev. 12109) Search and Seizure Warrant (Page 2)


                                                                              Return
      Case No. :                               Date and time warrant executed:            Copy ofwarrant and inventory left with:
        18-MJ-03320                             \l/\'O /1.o \'b   o..t 0: OS AM            -.\o~e, l\'o o
      Inventory made in the presence of:                 J o~e p.:on<1o

      Inventory of the property taken and name of any person(s) seized:
      [Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authorized to be
      seized pursuant to the warrant (e.g., type of documents, as opposed to "miscellaneous documents") as well as the approximate
      volume of any documents seized (e.g., number of boxes). If reference is made to an attached description of property, specify the
      number of pages to the attachment and any case number appearing thereon.]
      \. c.on.u1r corn~u.tcr          -row« ~IN \bi;l4-1.b°lll0\          21. t.u Cinq\A.\a.r (l'.'t\ p\\nr\e &/N ~rotc:-Puu 'Clttnq'-t
      2. St\m&unq bo.\O.~'f &~ llV1€'1 ~°IDD04BS01~"313D                  2'0 St\l\cU~~ \.\b.S 1ned.ia
      '3. SQN\~1.mq ~a\o.'JC~ .S€i Sl rt R3<0 ol?e\lxx.                    2C\. P.11el'\Wure ~-ro~ QN L\oll33 Pl
      4.1\~U& 1G.b\et                                                             ~O . SQm~IAl'lq U~8
      c;.  St\JY't\U.f\g TO.blet 5;( N Rt;2\'.300Dl\IB
       b. SO'fl'I ~XttrV\CU rturc\cA.rnJ ('., S/~ P.EV oi:>. \\l~IH~Y.l\\.\i
      ·1. \£0.mqroup 1t1"~-T't-\.\rn'odn11tS {'3\0tC\.\)
      0.    f\f\q~-\on   fot\-(:>'B t""'*"''oQ..<1\1 e
      Ct\. St\Th t~1p ~l><Af~ S/~ {)\c~)31?>-o\.\-\\.\­
      IO. SJ\lf\ t\t\1p boo.re\ S/N ~1 1134-0t>].l 'O
      \l.Sl\Tf\    Ch.Ipboar-cl SI~ \313Slttoo'o~'-\
      12.S ~ll\ C\\1? t>oo.rc;\ !;IN     coo
                                       \g,ll>Dl""l°I
      13. ~ t\i\;p boo<c\ S.IN 123C\343t>D44q
      11\-. <;f\'Tf\ L\'\ip ~o<uc\ ~I~ 'C~\bo \U.0\4-re,
      1S. SITTl\ c,~1p 'boo.rd. SIN~ 140001'3D
     \lo. SA-Tl\ c\\·1p boo.rd !..IN 2b\11 \ l '3 2 ~c;
     \1 . ~Nm c.h1·p boo.ri Sii'\ /()?, \\q"2'2.SOOb bO
     \lo. &l\\f\ Cnip bou.rd ~IN 1'23l\1'4'3ooqr;5
      IOI . ~~m Chip \'.>co.rel&/~ 16'6 \b314Cl4-'\"I
     20. <.Am Chlp 'Dm.rc\ SIN COl4'2-C\L\D'2.4-S3
     Zl. corst\.ir 1~\.M"Yl\'.Jck1\lc,
     1.1. SU.t.d\S~ Cf\.l'l«' ii>l l'\ St:>Ct3b-001.(9
     n . {?\.lttC\~u l;;~-\<-rV\n.I ha.rct c:\{1\le
     2'+. \loCV'l i 11 ntCJl'\oJ hnx-cidfl\Je &/N n 1si:2~~1i.1 atU:>l.1.\-
     15. ~us:. ~e)(.u~ T-c.tb\et
     J.b.Motorola \/efit;on c.e.11 ()V\\)ne,



     I declare under penalty ofperjury that I am an officer who executed this warrant and that this inventory is correct and
     was returned along with the original warrant to the designated judge through a filing with the Clerk's Office.




     Date: \l.. /J..,\ (10\<&



                                                                                                  Printed name and title




AUSA: Joshua 0 . Mausner, (213) 894-0619
  Case 2:18-mj-03320-DUTY Document 4 Filed 01/03/19 Page 3 of 14 Page ID #:204
Case 2:18-mj-03320-DUTY *SEALED* Document 2-1 *SEALED*                      Filed 12/17/18 Page 3 of 34
                                  Page ID #:103



                                          ATTACHMENT A

   PREMISES TO BE SEARCHED

           The premises to be searched is the property located at 1320 Magnolia A venue, Gardena,

   California 9024 7 (the "SUBJECT PREMISES"). The SUBJECT PREMISES is located on a

   single lot shared with a garage and two other houses, 1320 Yi Magnolia Avenue and 1320 3/4

   Magnolia Avenue. The SUBJECT PREMISES is the building located adjacent to Magnolia

   Avenue and has the number " 1320" on the front of the residence. A shared driveway on the west

   side of the property runs past the SUBJECT PREMISES and leads to the back area of the lot to

   addresses 1320 Yi Magnolia A venue and 1320 % Magnolia A venue. The SUBJECT PREMISES

   is located on the south side of Magnolia Avenue, between Normandie Avenue to the west and

   Raymond Avenue to the east. On the curb directly in front of the SUBJECT PREMISES is the

   number " 1320" in black numbers on a white background. The SUBJECT PREMISES ' s exterior

   walls are brown in color. Black security doors are located at the front of the residence as well as

   the west side of the residence. Large windows with brown window frames are located on both

   sides of the front door. Two windows with brown and white window frames are located on the

   east side of the residence. A brown, wooden fence runs along the east side of the property. A

   short, chain link fence runs along the west side of the property. The roof appears to be composed

   of brown colored shingles. The SUBJECT PREMISES includes any garages, sheds,

   outbuildings, storage areas, or other areas assigned to 1320 Magnolia A venue, Gardena,

   California 90247. The SUBJECT PREMISES does not include the properties located at 1320 Yi

   Magnolia Avenue and 1320 % Magnolia Avenue.
 Case 2:18-mj-03320-DUTY Document 4 Filed 01/03/19 Page 4 of 14 Page ID #:205
Case 2:18-mj-03320-DUTY *SEALED* Document 2-1 *SEALED*   Filed 12/17/18 Page 4 of 34
                                  Page ID #:104




                                   II
  Case 2:18-mj-03320-DUTY Document 4 Filed 01/03/19 Page 5 of 14 Page ID #:206
Case 2:18-mj-03320-DUTY *SEALED* Document 2-1 *SEALED*   Filed 12/17/18 Page 5 of 34
                                  Page ID #:105




                                   Ill
 Case 2:18-mj-03320-DUTY Document 4 Filed 01/03/19 Page 6 of 14 Page ID #:207
Case 2:18-mj-03320-DUTY *SEALED* Document 2-1 *SEALED*   Filed 12/17/18 Page 6 of 34
                                  Page ID #:106




                                   iv
 Case 2:18-mj-03320-DUTY Document 4 Filed 01/03/19 Page 7 of 14 Page ID #:208
Case 2:18-mj-03320-DUTY *SEALED* Document 2-1 *SEALED*                      Filed 12/17/18 Page 7 of 34
                                  Page ID #:107



                                           ATTACHMENT B

   I.      ITEMS TO BE SEIZED

           1.      The items to be seized are evidence, contraband, fruits , or instrumentalities of

   violations of 18 U.S.C. §§ 2252A(a)(2) (receipt and distribution of child pornography), and

   2252A(a)(5)(B) (possession of child pornography) (the " Subject Offenses"), namely:

                  a.      Child pornography, as defined in 18 U.S.C. § 2256(8).

                  b.      Any records, documents, programs, applications, or materials, including

   electronic mail and electronic messages, that refer to child pornography, as defined in 18 U.S.C.

   § 2256(8), including but not limited to documents that refer to the possession, receipt,

   distribution, transmission, reproduction, viewing, sharing, purchase, or downloading, production,

   shipment, order, requesting, trade, or transaction of any kind, involving child pornography.

                  c.      Any records, documents, programs, applications, or materials, including

   electronic mail and electronic messages, tending to identify persons involved in the possession,

   receipt, distribution, transmission, reproduction, viewing, sharing, purchase, or downloading,

   production, shipment, order, requesting, trade, or transaction of any kind, involving child

   pornography, as defined in 18 U.S.C. § 2256.

                  d.      Any records, documents, programs, applications, or materials, including

   electronic mail and electronic messages, that refer or relate to any production, receipt, shipment,

   order, request, trade, purchase, or transaction of any kind involving the transmission through

   interstate commerce by any means, including by computer, of any visual depiction of a minor

   engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256.

                  e.      Any records, documents, programs, applications, or materials, including

   electronic mail and electronic messages, identifying persons transmitting in interstate commerce,




                                                v
 Case 2:18-mj-03320-DUTY Document 4 Filed 01/03/19 Page 8 of 14 Page ID #:209
Case 2:18-mj-03320-DUTY *SEALED* Document 2-1 *SEALED*                       Filed 12/17/18 Page 8 of 34
                                  Page ID # :108



   including by computer, any visual depiction of a minor engaged in sexually explicit conduct, as

   defined in 18 U .S.C. § 2256.

                   f.     Any records, documents, programs, applications, or materials, including

   electronic mail and electronic messages, that identify any minor visually depicted while

   engaging in sexually explicit conduct, as defined in 18 U.S.C. § 2256.

                  g.      Any and all records, documents, programs, applications, or materials or

   items which are sexually arousing to individuals who are interested in minors, but which are not

   in and of themselves obscene or which do not necessarily depict minors involved in sexually

   explicit conduct. Such material is commonly known as "child erotica" and includes written

   materials dealing with child development, sex education, child pornography, sexual abuse of

   children, incest, child prostitution, missing children, investigative techniques of child

   exploitation, sexual disorders, pedophilia, nudist publications, diaries, and fantasy writings.

                  h.      Any records, documents, programs, applications, or materials identifying

   possible minor victims depicted in child pornography and/or minor victims of sexual abuse.

                  1.      Any records, documents, programs, applications, or materials, including

   electronic mail and electronic messages, which pertain to P2P file sharing software.

                  J.      Any records, documents, programs, applications, or materials, including

   electronic mail and electronic messages, which pertain to accounts with any Internet Service

   Provider.

                  k.      Any records, documents, programs, applications, or materials, including

   electronic mail and electronic messages, regarding ownership and/or possession of 1320

   Magnolia Avenue, Gardena, California 90247 (the "SUBJECT PREMISES").




                                                VI
 Case 2:18-mj-03320-DUTY Document 4 Filed 01/03/19 Page 9 of 14 Page ID #:210
Case 2:18-mj-03320-DUTY *SEALED* Document 2-1 *SEALED*                        Filed 12/17/18 Page 9 of 34
                                  Page ID #:109



                   1.      Any records, documents, and material relating to IP address 23.243.146.36

   (the "SUSPECT IP ADDRESS").

                   m.      Any records, documents, programs, applications, materials, and files

   relating to the deletion, uploading, and/or acquisition of files related to minor children, to include

   photographs, videos, e-mails, chat logs, or other files.

                   n.      Any records, documents, programs, applications, materials, and files

   relating to the online social media accounts of any minor children.

                   o.     Any digital device used to facilitate the above-listed violations and

   forensic copies thereof.

                  p.      Any digital device which is itself or which contains evidence, contraband,

   fruits, or instrumentalities of the Subject Offense/s, and forensic copies thereof.

                  q.      With respect to any digital device containing evidence falling within the

   scope of the foregoing categories of items to be seized:

                          i.      evidence of who used, owned, or controlled the device at the time

   the things described in this warrant were created, edited, or deleted, such as logs, registry entries,

   configuration files, saved usemames and passwords, documents, browsing history, user profiles,

   e-mail, e-mail contacts, chat and instant messaging logs, photographs, and correspondence;

                          ii.     evidence of the presence or absence of software that would allow

   others to control the device, such as viruses, Trojan horses, and other forms of malicious

   software, as well as evidence of the presence or absence of security software designed to detect

   malicious software;

                          iii.    evidence of the attachment of other devices;




                                                Vll
Case 2:18-mj-03320-DUTY Document 4 Filed 01/03/19 Page 10 of 14 Page ID #:211
Case 2:18-mj-03320-DUTY *SEALED* Document 2-1 *SEALED*                        Filed 12/17/18 Page 10 of
                                34 Page ID #:110



                            1v.    evidence of counter-forensic programs (and associated data) that

  are designed to eliminate data from the device;

                            v.     evidence of the times the device was used;

                            v1.    passwords, encryption keys, and other access devices that may be

  necessary to access the device;

                            vn.    applications, utility programs, compilers, interpreters, or other

  software, as well as documentation and manuals, that may be necessary to access the device or to

  conduct a forensic examination of it;

                           v111.   records of or information about Internet Protocol addresses used by

  the device;

                           1x.     records of or information about the device's Internet activity,

  including firewall logs, caches, browser history and cookies, "bookmarked" or "favorite" web

  pages, search terms that the user entered into any Internet search engine, and records of user-

  typed web addresses.

         2.         As used herein, the terms "records," "documents," "programs," "applications,"

  and "materials" include records, documents, programs, applications, and materials created,

  modified, or stored in any form, including in digital form on any digital device and any forensic

  copies thereof.

         3.         As used herein, the term "digital device" includes any electronic system or device

  capable of storing or processing data in digital form , including central processing units; desktop,

  laptop, notebook, and tablet computers; personal digital assistants; wireless communication

  devices, such as telephone paging devices, beepers, mobile telephones, and smart phones; digital

  cameras; gaming consoles (including Sony PlayStations and Microsoft Xboxes); peripheral




                                                Vlll
Case 2:18-mj-03320-DUTY Document 4 Filed 01/03/19 Page 11 of 14 Page ID #:212
Ca~e    2:18-mj-03320-DUTY *SEALED* Document 2-1 *SEALED*                    Filed 12/17/18 Page 11 of
                                   34 Page ID #:111



   input/output devices, such as keyboards, printers, scanners, plotters, monitors, and drives

   intended for removable media; related communications devices, such as modems, routers, cables,

  and connections; storage media, such as hard disk drives, floppy disks, memory cards, optical

  disks, and magnetic tapes used to store digital data (excluding analog tapes such as VHS); and

  security devices.

  II.       SEARCH PROCEDURE FOR DIGITAL DEVICES

            4.    In searching digital devices or forensic copies thereof, law enforcement personnel

  executing this search warrant will employ the following procedure:

                  a.     Law enforcement personnel or other individuals assisting law enforcement

  personnel (the "search team") will, in their discretion, either search the digital device(s) on-site

  or seize and transport the device(s) to an appropriate law enforcement laboratory or similar

  facility to be searched at that location. The search team shall complete the search as soon as is

  practicable but not to exceed 120 days from the date of execution of the warrant. The

  government will not search the digital device(s) beyond this 120-day period without obtaining an

  extension of time order from the Court.

                 b.      The search team will conduct the search only by using search protocols

  specifically chosen to identify only the specific items to be seized under this warrant.

                         i.      The search team may subject all of the data contained in each

  digital device capable of containing any of the items to be seized to the search protocols to

  determine whether the device and any data thereon falls within the list of items to be seized. The

  search team may also search for and attempt to recover deleted, "hidden," or encrypted data to

  determine, pursuant to the search protocols, whether the data falls within the list of items to be

  seized.




                                               IX
Case 2:18-mj-03320-DUTY Document 4 Filed 01/03/19 Page 12 of 14 Page ID #:213
Case 2:18-mj-03320-DUTY *SEALED* Document 2-1 *SEALED*                        Filed 12/17/18 Page 12 of
                                34 Page ID #:112


                          IL     The search team may use tools to exclude normal operating system

  files and standard third-party software that do not need to be searched.

                          n1.    The search team may use forensic examination and searching tools,

  such as "EnCase" and "FTK" (Forensic Tool Kit), which tools may use hashing and other

  sophisticated techniques including to search for known images of child pornography.

                  c.     If the search team, while searching a digital device, encounters

  immediately apparent contraband or other evidence of a crime outside the scope of the items to

  be seized, the team shall immediately discontinue its search of that device pending further order

  of the Court and shall make and retain notes detailing how the contraband or other evidence of a

  crime was encountered, including how it was immediately apparent contraband or evidence of a

  cnme.

                 d.      If the search determines that a digital device does not contain any data

  falling within the list of items to be seized, the government will, as soon as is practicable, return

  the device and delete or destroy all forensic copies thereof.

                 e.      If the search determines that a digital device does contain data falling

  within the list of items to be seized, the government may make and retain copies of such data,

  and may access such data at any time.

                 f.      If the search determines that a digital device is (1) itself an item to be

  seized and/or (2) contains data falling within the list of other items to be seized, the government

  may retain the digital device and any forensic copies of the digital device, but may not access

  data falling outside the scope of the other items to be seized (after the time for searching the

  device has expired) absent further court order.




                                                x
Case 2:18-mj-03320-DUTY Document 4 Filed 01/03/19 Page 13 of 14 Page ID #:214
Case 2:18-mj-03320-DUTY *SEALED* Document 2-1 *SEALED*                        Filed 12/17/18 Page 13 of
                                34 Page ID #:113



                   g.     The government may also retain a digital device if the government, prior

   to the end of the search period, obtains an order from the Court authorizing retention of the

   device (or while an application for such an order is pending), including in circumstances where

  the government has not been able to fully search a device because the device or files contained

  therein is/are encrypted.

                  h.      After the completion of the search of the digital devices, the government

  shall not access digital data falling outside the scope of the items to be seized absent further

  order of the Court.

          5.      In order to search for data capable of being read or interpreted by a digital device,

  law enforcement personnel are authorized to seize the following items:

                  a.     Any digital device capable of being used to commit, further, or store

  evidence of the offense(s) listed above;

                  b.     Any equipment used to facilitate the transmission, creation, display,

  encoding, or storage of digital data;

                  c.     Any magnetic, electronic, or optical storage device capable of storing

  digital data;

                  d.     Any documentation, operating logs, or reference manuals regarding the

  operation of the digital device or software used in the digital device;

                  e.     Any applications, utility programs, compilers, interpreters, or other

  software used to facilitate direct or indirect communication with the digital device;

                  f.     Any physical keys, encryption devices, dongles, or similar physical items

  that are necessary to gain access to the digital device or data stored on the digital device; and




                                               XI
 Case 2:18-mj-03320-DUTY Document 4 Filed 01/03/19 Page 14 of 14 Page ID #:215
Case 2:18-mj-03320-DUTY *SEALED* Document 2-1 *SEALED*                         Filed 12/17/18 Page 14 of
                                34 Page ID #:114



                  g.      Any passwords, password files, biometric keys, test keys, encryption

  codes, or other information necessary to access the digital device or data stored on the digital

  device.

            6.    During the execution of this search warrant, law enforcement is permitted to: (1)

  depress Jose Abrego's thumb- and/or fingers onto the fingerprint sensor of the device (only when

  the device has such a sensor), and direct which specific finger(s) and/or thumb(s) shall be

  depressed; and (2) hold the device in front of the Jose Abrego's face with his eyes open to

  activate the facial-, iris-, or retina-recognition feature, in order to gain access to the contents of

  any such device. In depressing a person's thumb or finger onto a device and in holding a device

  in front of a person's face, law enforcement may not use excessive force, as defined in Graham

  v. Connor, 490 U.S. 386 (1989); specifically, law enforcement may use no more than objectively

  reasonable force in light of the facts and circumstances confronting them.

            7.   The special procedures relating to digital devices found in this warrant govern

  only the search of digital devices pursuant to the authority conferred by this warrant and do not

  apply to any search of digital devices pursuant to any other court order.




                                                Xll
